In an action *544for a declaratory judgment, plaintiff appeals from (1) an order of the Supreme Court, Kings County, dated January 23, 1969, which granted defendants’ motion for summary judgment, and (2) a judgment of said court entered January 30, 1969 pursuant to the order. Order and judgment modified, on the law, (a) by striking from the order the second decretal paragraph, which directs the clerk to enter judgment, (b) by striking from the judgment the provision dismissing the action, and (c) by adding to the order and the judgment a provision declaring that the rules and regulations adopted by the defendants setting forth eligibility requirements for inclusion on the roster of approved orthodontists are valid and do not violate the constitutional rights of the plaintiff or others similarly situated. As so modified, order and judgment affirmed, without costs. In our opinion the complaint sufficiently sets forth a cause of action for a declaratory judgment; and hence the complaint should not have been dismissed and judgment should have been rendered declaring the rights of the parties (see Rockland Light & Power Co. v. City of New York, 289 N. Y. 45, 51; cf. Lanza v. Wagner, 11 N Y 2d 317, 340). Christ, Acting P. J., Rabin, Hopkins, Munder and Brennan, JJ., concur.